Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pages.1-3, filed on 09/07/2021, with respect to the rejection of claims 1, 12, and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 12, and 13 under 35 U.S.C. 103 has been withdrawn and a Notice of Allowance is issued herewith.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claim is the inclusion of the limitation “a metal connection directly connecting the collector of the second PNP bipolar transistor and the collector of the second NPN bipolar transistor” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claims 2-11 are allowed for the same reasons as claim 1, from which they depend.
The primary reason for the allowance of the claim is the inclusion of the limitation “a metal conductor directly connecting the P+ bypass region to the N+ bypass region such that the collector of the PNP bipolar transistor is connected to the collector of the NPN bipolar transistor” as recited in independent claim 12, in all of the claims which is not found in the prior art references.
a metal connection directly connecting the collector of the PNP bipolar transistor and the collector of the NPN bipolar transistor” as recited in independent claim 13, in all of the claims which is not found in the prior art references.
Claims 14-20 are allowed for the same reasons as claim 13, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BITEW A DINKE/Primary Examiner, Art Unit 2896